Ingraham, J.:
This action was for the specific performance of a contract for the sale of real property by which the plaintiff agreed to sell, and the defendant to purchase, a plot of ground on the southerly side of One Hundred and Twenty-sixth street, 150 feet west of Amsterdam avenue. The defendant claimed that the plaintiff was not able to convey a marketable title, and the court below so decided. There is no dispute as to the facts, the question depending upon whether a deed executed by Jacob Schieffelin and wife and others to Thomas Buckley, dated August 28, 1811, conveyed the westerly half of a street laid out upon a map in relation to which this property was conveyed and known as Phineas street. It seems that a large piece of property which includes the premises in question was conveyed to Jacob Schieffelin, John R. Lawrence and Thomas Buckley, as tenants in common, April 8, 1806. While this property was thus held in common a map of it was made and filed in the office of the register of the county of New York, in which it was laid out in lots, the lots being numbered and bounded upon certain streets also laid out on the map. The three persons who owned *385this land in common seem to have divided it among themselves by various conveyances, two of which are dated August 28, 1813. In one of these conveyances, two of the owners conveyed their undivided interest in one of the blocks into which the plot of land was divided to the third, Thomas Buckley; and it is this deed that presents the question in this case.
By this deed SchiefEelin and wife and Lawrence and wife conveyed to Buckley the block of ground as laid out upon the map bounded by Bloomingdale road, Hamilton street, Phineas street and Blackberry alley. By a deed bearing even date therewith, Buckley and wife and Lawrence and wife conveyed to SchiefEelin an adjoining block on the other side of Phineas street. There are in the record a number of other deeds, some between these tenants in common dividing the property among themselves, and others in which the tenants in common united in conveying property laid out upon this map to third parties. In all of the deeds, except in this deed in question, the property was conveyed by the numbers of the lots as appearing upon the map, there being no description of the property conveyed by metes and bounds. The treatment of the property by the proprietors of the lots as being conveyed by the map, would indicate an intention to convey to the center of the abutting streets. By the conveyance from Buckley and wife and Lawrence and wife to SchiefEelin, dated and acknowledged upon the same day that the deed of SchiefEelin and wife and Lawrence and wife to Buckley was dated and acknowledged, and which conveys to SchiefEelin a block of ground on Phineas street adjoining the block conveyed to Buckley by his cotenants, the description conveyed the easterly half of Phineas street. It is claimed by the defendant, however, that the deed of SchiefEelin and Lawrence to Buckley, made upon the same day, excluded the westerly half of Phineas street, leaving the fee of this street still held in common.
These tenants in common having united to convey the easterly half of Phineas street to one of their number in severalty, it would seem to follow that they did not intend to reserve the fee of the westerly side of Phineas street. If, in dividing this property, it appeared that it had been the custom of the cotenants to reserve the fee in all of the streets, there might be some object in *386excluding the fee of Phineas street from the effect of this conveyance ; but where in every other instance when the parties attempted to divide the property which they held in common grants were made which included the fee of the abutting streets, there certainly is the strongest presumption that it was intended that the fee of Phineas street upon which the property conveyed to Bucldey abutted should pass to the proprietor who had become the owner in fee of' the adjacent land. Whether or not the fee of an adjacent street passes by a conveyance of abutting property is a question of intention, and the courts are justified in looking at the situation of the property and the cotemporaneous acts of the parties, including the conveyances they have made of adjoining property, as well as the description contained in the conveyance in question, to determine the intention of the parties making the conveyance. (United States v. Appleton, 1 Sumn. 492, 501.) Of course, if the property is conveyed by metes and bounds which exjuessly exclude the street, as where a piece of property is expressly bounded upon the side of a street, so that by no construction can the fee of the street be included, the court is not justified in giving to such description a construction which would convey property outside of the limits of the property expressly conveyed. But where there exists an ambiguity or there are two descriptions which are to some extent contradictory, by one of which the fee of the street would be included, and the other standing alone would indicate an intention to exclude the fee of the street, effect will be given to the description which, from the cotemporaneous acts of the parties and the situation of the property as it existed at the time of the conveyance, appears best to carry into effect the intention as thus ascertained.
The actual situation in this case when this grant was made was that three persons owned a tract of land as tenants in common, which they had caused to be surveyed and laid out in lots and blocks with intervening streets. Commissioners had been appointed to make a map or plan of this part of the city of New York and to lay out streets and avenues therein.(Laws of 1807, chap. 115), and streets in this locality had been laid out which were not in accord with the streets as delineated upon this map; the map or plan of the city of New York having been made and filed April 1, 1811, *387prior to the conveyance in question. (Valentine’s Laws of the State relating particularly to the City of Hew York, 809.) It is quite evident that these streets were not at the time this conveyance was made actually existing streets, or at least there is no evidence that they were ever actually opened or used as such. .The owners of the property including the fee of these streets concluded to divide certain portions of the property so that several blocks should be held in severalty; and to carry out what appears to have been that intention, two of the tenants in common united to convey to Buckley one block of land, and Buckley and one of his cotenants united to convey to another cotenant an adjoining block of land. Separating those two blocks there was a street laid out upon the map, known as Phineas street. To the tenant in common who received a conveyance of a block on the east side of Phineas street, it was conveyed by a description which would include the easterly half of Phineas street. By the deed which conveyed to Buckley the block on the west of Phineas street, the description was as follows: “ All that certain piece or parcel of land situate, lying and being at Manhattanville in the ninth ward of the City of Hew York, commencing at the corner of the Bloomingdale Road and Hamilton Street, and running thence southeasterly along the northeasterly side of said Hamilton Street about five hundred and thirty-five (535) feet to Phineas Street; thence northeasterly along the northwest side of said Phineas Street about two hundred and forty-six (246) feet to Blackberry Alley; thence northwesterly along the southwesterly side of said Blackberry Alley about five hundred and thirteen (513) feet to the Bloomingdale Road; thence westerly along the southeast side of said Bloomingdale Road about two hundred (200) feet to the place of beginning, the said land being known and distinguished in a map of Manhattanville as surveyed and laid out by Adolphus Loss, dated the 15th day of September, 1806, by lots numbers” 10 to 42 inclusive on Hamilton street, numbers 19 to 27 inclusive on Phineas street, numbers 37 to 51 inclusive on Bloomingdale road.
The question is whether there was included in this description the westerly half of Phineas street. The parties owning the fee of Bloomingdale road and Hamilton street, and commencing their line at the corner of Bloomingdale road and Hamilton street, that point would have been undoubtedly at the intersection of the center line *388of those two streets; for, as was said by Judge Allen in White’s Bank of Buffalo v. Nichols (64 N. Y. 65): “ Although the highway is in one sense a monument it is regarded as a line, and the center of the highway in such case is regarded as the true boundary indicated.” • The line from that point runs southeasterly along the northerly side of said Hamilton street to Phineas street. The line running to Phineas street would clearly carry that line to the center of the street, the boundary of the block that had been on the same day conveyed by the tenants in common to one of the tenants in severalty. The line from thence runs northeasterly along the northwest side of said Phineas street about 246 feet to Blackberry alley and Bloomingdale road to the point and place of beginning; and the description then proceeds: “ The said land being known and distinguished in a map of Manhattanville as surveyed and laid out by Adolphus Loss,” etc., by lots numbers 19, 21, 23, 25 and 27 on Phineas street. The property to be conveyed is thus referred to and located on the block of ground laid out upon that map, surrounded by these streets created by the parties to the agreement by the filing of the map; and the description would all be entirely consistent as including the fee of the abutting streets but for the fact that the lines, after stating the point of beginning, ran along the side of the street instead of merely along the street. The uncertainty has arisen solely from the insertion in the description of the provision that the line ran along the sides of these streets instead of along the streets. In stating the boundaries of the property conveyed, they started at a fixed point said to run along the side of the street, and then the property is described as being all the property in a block as laid out upon this map. This conveyance was made more than ninety years ago. There is no evidence that the title of the grantee in this conveyance or his successors in title to the fee of this street has ever been questioned. There could be no possible object in these grantors retaining to themselves an undivided interest in the fee of one-half of Phineas street, after having on the same day conveyed to another of their cotenants their interest in the fee of the other half of Phineas street; and I think the fact of their coupling with the description of the property a statement that what was intended to be conveyed was this whole block of ground thus surrounded by these streets, shows that it was *389the intention to include the fee of the streets, although the formal description by metes and bounds, if standing alone, might be said to exclude it. The property is sold entirely by reference to the map. But for the map it would be impossible to locate any of these streets; and by a reference to the map, and selling it by the map, it seems to me clear that the fee of these streets was included. (Bissell v. N. Y. Cen. R. R. Co., 23 N. Y. 61; Perrin v. N. Y. C. R. R. Co., 36 id. 121.)
It is hardly necessary to examine the eases which have discussed the vexed question as to just what form of description will include the fee of a street in a conveyance of the abutting property. In each of the cases to which our attention has been called in which the fee of the road has been held to be excluded the description was quite different from that in this case. In Deering v. Riley (before this court in 38 App. Div. 164, and the Court of Appeals in 167 N. Y. 184; sub nom. Deering v. Reilly), the defendant was a squatter, claiming no title to the property, and the plaintiff was the grantee of one of the tenants in common who united in the conveyance of this property in question. The property was a part of Bloomingdale road, a public road which appears to have been open to the public at the time of the conveyance; and the question arose under a conveyance made by all three of the tenants in common of this piece of property, to one Brass, of a piece of property on the easterly side of Bloomingdale road. The property conveyed to them commenced on the northeast corner of Blackberry alley, on the southeasterly side of Bloomingdale road, and thus the starting point expressly excluded the fee of Bloomingdale road, and it was because of that fact that no part of Bloomingdale road was included in the conveyance — as the northeasterly corner of Blackberry alley must, the Court of Appeals said, of necessity be deemed to be where its northerly line intersects the easterly line of Bloomingdale road, a description distinctly different from that in question. If the starting point in the description in this case had been on the easterly side of Bloomingdale road and the north side of Hamilton street, and the line had run thence to the west side of Phineas street, a different question would be presented. But here the line commenced on the corner of these two streets and, no mention having there been made of the side of the streets, the inference would follow that the point of commencement *390was the intersection of the middle of the streets, and the line then runs, not to the side of Phineas street, but to the street — which would carry it to the center of the street — with the further reference to the map, indicating an intention to convey by the map, from which only the boundaries could be obtained, and a conveyance by the map would include a fee of the street. The cotemporaneous acts of the parties and the situation of the property at the time the conveyance was made convince me that the intent was to include the fee of the street, and there is nothing in the description which prevents us from giving effect to that intention. Erom this it follows that the plaintiff has a good title.
I think, therefore, the judgment appealed from should be reversed, with costs to the appellant, and as the facts are all conceded, judgment should he directed for the plaintiff for a specific performance of the contract, with costs.
Van Brunt, P. J., Patterson and Hatch, JJ., concurred; Laughlin, J., dissented.